United States Court of Appeals
                      For the First Circuit


No. 13-1570

                         LUZ MERY MORENO,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE

                   BOARD OF IMMIGRATION APPEALS


                              Before

                   Torruella, Selya and Howard,

                         Circuit Judges.



     Stephen M. Born and Mills and Born, LLP on brief for
petitioner.
     Stuart F. Delery, Assistant Attorney General, Greg D. Mack,
Senior Litigation Counsel, and Manuel A. Palau, Trial Attorney,
Office of Immigration Litigation, Civil Division, United States
Department of Justice, on brief for respondent.




                          April 18, 2014
          SELYA, Circuit Judge.        Petitioner Luz Mery Moreno, a

Colombian national, seeks judicial review of a final order of the

Board of Immigration Appeals (BIA) denying her asylum and ordering

her removed to her homeland.   After careful consideration, we deny

the petition.

          In December of 1998, the petitioner entered the United

States pursuant to a non-immigrant tourist visa.           That visa

required that she depart the country by June 21, 1999.            The

petitioner overstayed, and nearly eight years passed before federal

authorities initiated removal proceedings against her.         See 8

U.S.C. § 1227(a)(1)(B).

          The petitioner admitted the factual allegations of the

charge and conceded removability.       She did, however, cross-apply

for asylum, withholding of removal, and protection pursuant to the

United Nations Convention Against Torture (CAT).      The gist of her

asylum claim was her plaint that she had been persecuted, and would

face future persecution, on account of, among other things, her

status as the expatriate widow of a slain narco-trafficker.

          On July 13, 2011, the petitioner appeared for the removal

hearing. Although the petitioner did not affirmatively seek asylum

until 2007 — well after the usual one-year deadline (measured from

date of entry into the country) for filing asylum claims, see 8

U.S.C. § 1158(a)(2)(B) — the immigration judge (IJ) nonetheless

deemed her application timely.   The IJ predicated this conclusion,


                                 -2-
without further explanation, on the fact that the petitioner's

second husband had applied for asylum in 1992 and the United States

Citizenship and Immigration Service had considered the petitioner

to be a part of that application.

             Turning to the merits, the IJ found the petitioner's

testimony    credible    (though   somewhat   lacking      in   specifics).

Consistent with this positive credibility determination, we assume

the accuracy of the raw facts elaborated in her testimony.                 See

Gilca v. Holder, 680 F.3d 109, 113 (1st Cir. 2012).

             The petitioner related a tale of a Colombia wracked by

fear and violence. The saga began in high school, when she started

dating her first husband, Juan Carlos Giraldo (whom she married in

1995).

             Approximately two years into the marriage, the petitioner

discovered a firearm and drugs in her husband's coat.               She also

learned that Giraldo had access to large amounts of unexplained

money.   With these data in hand, the petitioner settled on a dark

conclusion: her husband was a drug trafficker.

             To    complicate   matters,   Giraldo   was    prone   to   angry

outbursts.        His violent tendencies escalated over time, and in

October of 1998, the petitioner left the marital home and moved to

her parents' nearby residence. Though she stayed there for several

weeks, her absence failed to abate Giraldo's stream of threats. To




                                     -3-
escape what she perceived as imminent peril, she applied for,

obtained, and used a tourist visa to enter the United States.

              Distance did not prove to be a complete panacea.    The

petitioner remained in contact with relatives and, through them,

learned that her first husband was continuing to threaten her and

her family.

              Those threats came to an abrupt halt on March 17, 2001,

when Giraldo met a violent death.        His murder was presaged by

anonymous threats directed at the petitioner and her relatives, as

well as gunshots fired at Giraldo's home in or about September

2000.       Although the petitioner never learned the identity of her

first husband's slayer, she came to believe that an unpaid drug-

related debt had sparked the homicide.     She also believed that the

litany of threats and gunshots were attributable to Giraldo's drug-

trade associates.

              After hearing the petitioner's testimony, the IJ denied

her application for asylum.1     The gravamen of the IJ's decision was

a finding that the petitioner had failed to carry her burden of

proving either past persecution or a well-founded fear of future



        1
        The IJ likewise denied the petitioner's claims for
withholding of removal and CAT protection.      In her appellate
briefing, the petitioner mentions these claims in passing but
presents no developed argumentation in connection therewith. We
therefore deem these claims abandoned and do not discuss them
further. See Morgan v. Holder, 634 F.3d 53, 60 (1st Cir. 2011);
Ahmed v. Holder, 611 F.3d 90, 98 (1st Cir. 2010); see also United
States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

                                   -4-
persecution based on a statutorily protected ground.    See 8 U.S.C.

§ 1101(a)(42)(A); 8 C.F.R. § 1208.13(b).

            The petitioner pursued an administrative appeal. The BIA

rejected that entreaty.    This timely petition for judicial review

followed.

            Judicial review of immigration cases normally focuses on

the final order of the BIA.    See Mariko v. Holder, 632 F.3d 1, 5

(1st Cir. 2011).    "But where, as here, the BIA accepts the IJ's

findings and reasoning yet adds its own gloss, we review the two

decisions as a unit."   Xian Tong Dong v. Holder, 696 F.3d 121, 123

(1st Cir. 2012).    "In this exercise, we test the agency's factual

findings . . . under the familiar substantial evidence rule."

Gilca, 680 F.3d at 114 (internal quotation marks omitted).    "This

standard requires us to accept all findings of fact so long as they

are supported by reasonable, substantial, and probative evidence on

the record considered as a whole."     Id. (internal quotation marks

omitted). An agency's determination of a fact-driven issue may not

be set aside unless the evidence compels a contrary determination.

See INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

            The petitioner advances three claims of error.       We

address each claim in turn.

            To begin, the petitioner asserts that the BIA erred in

applying the REAL ID Act's corroboration requirements to her asylum

application.    See 8 U.S.C. § 1158(b)(1)(B)(ii).    We review this


                                 -5-
claim of legal error de novo, with some deference, however, to the

agency's   expertise       in   matters    of   statutory    and    regulatory

interpretation.      See Jianli Chen v. Holder, 703 F.3d 17, 21 (1st

Cir. 2012).

           By its terms, the REAL ID Act applies to "applications

for asylum . . . made on or after [May 11, 2005]."            REAL ID Act of

2005, Pub. L. No. 109-13, § 101(h)(2), 119 Stat. 231, 305.                   The

petitioner applied for asylum on June 5, 2007, so the REAL ID Act

would appear to control. See, e.g., Mazariegos-Paiz v. Holder, 734
F.3d 57, 64 (1st Cir. 2013) (applying the REAL ID Act to asylum

application filed in 2008).

           But appearances can be deceiving, cf. Aesop, The Wolf in

Sheep's Clothing (circa 550 B.C.), and the petitioner suggests that

the   linkage   of   her   2007   asylum    application     with    her   second

husband's 1992 asylum application — a linkage that the IJ developed

for timeliness purposes — alters the analysis.              This suggestion,

though ingenious, cannot withstand scrutiny.

           The agency's determination of the timeliness of an asylum

application is beyond the scope of judicial review.                See 8 U.S.C.

§ 1158(a)(3); see also Pan v. Gonzales, 489 F.3d 80, 84 (1st Cir.

2007).   Moreover, there is no principled basis for concluding that

the timeliness determination in this case — which in all events is




                                     -6-
something of a mystery2 — controls the separate issue of what

statutory regime governs the petitioner's asylum application.                   The

former simply does not inform the latter.             We conclude, therefore,

that the BIA's invocation of the REAL ID Act's corroboration

requirement was altogether appropriate.

          The petitioner's second claim of error implicates the

agency's holding that she failed to carry her burden of proving

either   past    persecution    or       a     well-founded    fear    of    future

persecution.     See Makhoul v. Ashcroft, 387 F.3d 75, 79 (1st Cir.

2004) (explicating allocation of burden of proof in asylum cases).

To make out eligibility for asylum, "the alien must establish that

[s]he is a 'refugee' within the meaning of the Immigration and

Nationality Act, 8 U.S.C. § 1158(b)(1)."             Orelien v. Gonzales, 467
F.3d 67, 70 (1st Cir. 2006).         This requires the alien to show that

she is "unable or unwilling to return to her home country 'because

of   [past]     persecution    or    a       well-founded     fear    of    [future]

persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion.'"                  Lopez Perez




     2
       We understand that an alien's asylum claim may in certain
circumstances be treated as derivative of her husband's asylum
claim. See Ang v. Gonzales, 430 F.3d 50, 52-53 (1st Cir. 2005).
However, we are puzzled because even though the IJ deemed the
petitioner's 2007 claim for asylum to have been included in her
second husband's 1992 asylum application, the petitioner was still
in Colombia and married to her first husband in 1992; she did not
emigrate to the United States until 1998 and did not wed her second
husband until 2001.

                                         -7-
v. Holder, 587 F.3d 456, 461 (1st Cir. 2009) (quoting 8 U.S.C. §

1101(a)(42)(A)).

          We review the agency's findings concerning the presence

or absence of persecution "through the prism of the substantial

evidence rule."    Lopez de Hincapie v. Gonzales, 494 F.3d 213, 218

(1st Cir. 2007).    With respect to her claim of past persecution,

the petitioner points to her first husband's involvement with

narco-traffickers and his ensuing death.   Relatedly, she points to

the threats that both she and her family received over the years —

threats that she believes emanated from narco-traffickers.   These

events, the petitioner asserts, compel a conclusion that she has

suffered past persecution.

          The petitioner's argument ignores the agency's legitimate

concern that her testimony, though credible, was uncorroborated by

other evidence.    Both the IJ and the BIA were troubled by this

paucity of evidence, noting that the petitioner never substantiated

either her suspicion that her first husband was involved with

narco-traffickers or her suspicion that he was killed as a result

of that involvement.   The agency had the right to require that the

petitioner proffer more than uncorroborated suppositions; it had

the right to expect such corroboration, if reasonably available.

See 8 U.S.C. § 1158(b)(1)(B)(ii) (stating that the trier of fact is

entitled to require an asylum applicant to corroborate otherwise

credible testimony).     In this instance, the petitioner offered


                                 -8-
neither corroboration nor a plausible explanation for the lack of

corroboration.     Consequently, the agency was entitled to find — as

it did — that she failed to carry her burden of proof.          See, e.g.,

Muñoz-Monsalve v. Mukasey, 551 F.3d 1, 8 (1st Cir. 2008).

            The agency's conclusion about the insufficiency of the

evidence of past persecution withstands the petitioner's assault

for another reason as well.      The BIA found that, as presented, the

petitioner's problems did not rise to the level of persecution. We

cannot say that this finding is at odds with the record.

            Not   every   untoward   incident    or   series   of    untoward

incidents necessarily equates with persecution.          See Nikijuluw v.

Gonzales, 427 F.3d 115, 120 (1st Cir. 2005) (explaining "that the

totality of a petitioner's experiences [must] add up to more than

mere     discomfiture,     unpleasantness,      harassment,     or    unfair

treatment").      While the petitioner's testimony indicates that she

received threats, there is no evidence either that these threats

materialized or that the petitioner herself was placed in harm's

way.     We have said before, and today reaffirm, that "hollow

threats, . . . without more, certainly do not compel a finding of

past persecution."        Ang v. Gonzales, 430 F.3d 50, 56 (1st Cir.

2005).

            To cinch matters, the petitioner — apart from conjecture

— never tied her first husband's murder to her own persecution. An

alien who claims that harm to a relative is evidence that she


                                     -9-
herself has been persecuted must present more than gossamer strands

of speculation and surmise.                    See Ruiz v. Mukasey, 526 F.3d 31, 37

(1st Cir. 2008) (holding that, where the record suggests that the

negative experiences of a petitioner and her family exist in

isolation         from     each    other,       a   finding     of   persecution      is    not

warranted).           That    is        particularly     true    where,       as   here,    the

connection between the events is counter-intuitive. After all, the

petitioner was neither involved in her first husband's nefarious

activities nor living with him when the murder occurred.3

                  This leaves a subset of the petitioner's second claim of

error.        "An     alien       who    has    not    been   able     to    establish     past

persecution sometimes can make an independent showing that [s]he

has a well-founded fear of future persecution." Gilca, 680 F.3d at

116.       The petitioner argues that she has made such a showing.

                  Refined    to    bare     essence,      the    petitioner's       argument

regarding future persecution depends on the rebuttable presumption

that arises from a finding of past persecution.                             See Lopez Perez,
587 F.3d at 461.              Because we already have upheld the agency's

holding that the petitioner did not succeed in proving past

persecution, this argument collapses of its own weight.                              The end

result       is     that    the     BIA's       conclusion      that    the    petitioner's

testimony, without more, fell short of carrying her burden of



       3
       Indeed, the petitioner fled Colombia more than two years
before her first husband was slaughtered.

                                                -10-
establishing    persecution    satisfies    the     substantial   evidence

standard.

            The petitioner's final claim of error need not detain us.

In attempting to satisfy the "on account of" element of the refugee

definition, see 8 U.S.C. § 1101(a)(42)(A), the petitioner asserts

membership in a social group of widows of slain narco-traffickers.4

            Before us, she posits that the agency blundered in

finding that the particular social group to which she tied her

claim of persecution was not cognizable.          Given our holding that

the petitioner has not established either past persecution or a

well-founded    fear   of   future   persecution,    the   "social   group"

question no longer matters.      Consequently, this claim of error is

moot.

            We need go no further. For the reasons elucidated above,

we sustain the final order of removal and deny the petition for

review.



So Ordered.




        4
       The petitioner has waived any argument concerning a second
proposed social group: Colombians perceived as wealthy due to their
residency in the United States.       See Ahmed, 611 F.3d at 97
(explaining that a failure to present a claim to the BIA precludes
judicial review of that claim).

                                     -11-